ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Abdul Ahad Khadim Construction Company              )   ASBCA No. 59206
                                                    )
Under Contract No. W91B4L-12-C-0214                 )

APPEARANCE FOR THE APPELLANT:                           Mr. Abdul Ahad Khadim
                                                         Director

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        LTC Brian J. Chapuran, JA
                                                         Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE STEMPLER
               ON APPELLANT'S MOTION FOR RECONSIDERATION

         Appellant has submitted an email dated 8 October 2014 1 that we interpret as a
motion for reconsideration of our 7 August 2014 dismissal of this appeal for lack of
jurisdiction. 2 Board records establish that appellant received the Board's 7 August
2014 decision (that was sent by emai1 3) no later than 7 August 2014. Board Rule 20
(revised 21 July 2014) requires the filing of a motion for reconsideration within
30 days of receipt of the decision for which reconsideration is sought (as did prior
Rule 29). Appellant's motion was not filed within that 30-day time limit and must be
dismissed as untimely. Program and Construction Management Group, Inc., ASBCA
No. 47048, 95-1BCA~27,413, aff'd, 64 F.3d 676 (Fed. Cir. 1995) (per curiam)
(table).




1
  Stating, inter alia, that he had not been in his office due to illness.
2
  Judge Lopes, who authored the 7 August 2014 Opinion, is no longer a member of the
        Board.
3
  The Board routinely sends decisions to litigants in Iraq and Afghanistan by email due
        to the absence of a functioning mail system.
      Appellant's motion for reconsideration is dismissed.

      Dated: 10 October 2014




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals




Administrative Judge
Chairman
Armed Services Board
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59206, Appeal of Abdul
Ahad Khadim Construction Company, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2